Citation Nr: 0634628	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  96-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation for chronic sinusitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO granted service connection for 
sinusitis and assigned a noncompensable evaluation.  In a 
Rating Decision of February 1996, the RO increased the 
evaluation for sinusitis to 10 percent disabling effective 
June 1, 1994 the date of the veteran's initial claim for 
service connection.


FINDING OF FACT

The veteran's chronic sinusitis more closely approximates 
symptomatology equivalent to manifestations of more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches and purulent discharge or crusting 
requiring prolonged antibiotic treatment.


CONCLUSION OF LAW

The criteria for a 30 percent rating for chronic sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Codes 6511 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

More specifically the Court has held that there are some 
cases where the duty to notify need not be discussed, for 
example, where the facts averred by the claimant could never 
result in the award of benefits.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  Even when the Board accepts every 
averment as true, such could never result in a 50 percent 
evaluation.  As such VCAA is limited.  Regardless of a 
limited duty to notify, the record contains volumes of 
evidence and VA examinations.  The duty to develop has been 
met.  

Legal criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's sinusitis has not significantly changed and a 
uniform evaluation is warranted.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The veteran's sinusitis is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6511.  Under this 
Code, a noncompensable (zero percent) evaluation is warranted 
when sinusitis is detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

After a careful review of the evidence of record, the Board 
finds that the veteran's symptomatology nearly approximates 
the criteria for a rating of 30 percent for his service-
connected chronic sinusitis.  Therefore, the Board finds that 
an evaluation of 30 percent disabling is warranted.

Service medical records show complaints of and treatment for 
sinusitis.  In 1993 the veteran underwent surgery to correct 
a deviated septum.

At a VA examination of February 1995 the veteran complained 
of severe sinus pain with sinus attacks every six months.  
Physical examination revealed a clear nasal vestibule, normal 
external nose, and no septum deviation.  The inferior 
turbinate's were swollen and inflamed, there was visualized 
draining, and mild swelling of the middle and superior 
turbinates.  X-rays showed no evidence of current sinusitis.

In a rating decision of April 1995, the RO granted service 
connection for chronic sinusitis and assigned a 
noncompensable evaluation.

In an October 1995 notice of disagreement, the veteran stated 
that he had been suffering from sinusitis for over 16 years.  
He stated that in the last three years of his active duty 
service, he was suffering form sinus attacks every three to 
four months.  He complained of symptoms such as headaches, 
pain behind both eyes, stuffiness, chronic cough, sensitivity 
to rapid weather changes, and severely decreased ability to 
smell.

Outpatient treatment records dated from September 1993 to 
June 1995 note repeated complaints of and treatment for 
sinusitis.  Symptoms noted included thickening of the 
sinuses, trouble breathing, and a chronic cough which was 
thought to be the result of his chronic sinus.  Treatment 
included antibiotics.  

In a rating decision of February 1996, the RO increased the 
evaluation for chronic sinusitis to 10 percent disabling for 
a moderate condition effective June 1, 1994 the date of the 
veteran's claim.  

At an RO hearing held in October 1997, the veteran testified 
that he suffered from constant blockage and post nasal drip 
as well as daily headaches and severe sinus pain while 
flying.  

VA outpatient records of February 1998 note complaints of and 
treatment for sinus problems.  The veteran complained of 
occasional bloody nasal drainage.  Treatment records of March 
1998 note the veteran reported he occasionally had some blood 
in his nasal secretions.  He further reported that he noticed 
sinus pain in altitude changes.  He also reported problems 
with his sinuses with weather changes.  X-rays showed mucosal 
thickening in the frontal sinuses.

VA outpatient treatment records of November 1998 note that 
the veteran had been on antibiotic treatment for sinusitis 
for the past two weeks.  He denied any nasal bleeding at the 
time.  Treatment records of January 1999 note the veteran 
complained of continued nasal bleeding.  

In a December 2001 statement, the veteran stated that he has 
on the average, seven to eight sinus attacks per year, some 
of which are debilitating, some just aggravatingly painful, 
all lasting an excess of two weeks.  Symptoms experienced 
include headaches, sensitivity to light, severe pain in 
cheekbone area, sensitivity to acrid smells, purulent nasal 
discharge, nasal blockage and crusting.  

VA outpatient treatment records of August 2002 note a 
diagnosis of sinusitis resolved. Treatment records of 
September 2002 show that the veteran had been  prescribed a 
long term antibiotic treatment for his sinusitis.  

At a VA examination of September 2002 the veteran reported 
that he started experiencing sinus infections that have been 
treated with antibiotics in 1981.  During these sinus 
infections he reported experiencing facial pain, mucopurulent 
drainage from the nose, and headaches.  He reported the 
attacks have increased during the years and now happen almost 
five times a year.  He reported greenish-yellow drainage 
during sinusitis episodes.  He could breathe well through his 
nose and did not have dyspnea at rest or on exertion.  
Current episodes last somewhere between a few days to a few 
weeks and respond well to antibiotic treatment.  There was no 
reported allergy attacks and no reported incapacitating 
episodes.  However, there was some occasional dizziness.  
Physical examination revealed enlarged turbinates on the 
right side with common nasal obstruction about 80-90% on the 
right and about 80% on the left.  There was tenderness to 
palpation on the left maxillary sinus and right frontal 
sinus.  There was no discharge and no crusting at the time of 
the examination.  

Treatment records of November 2002 note the veteran 
complained of sinus pain and pressure for one week.  Physical 
examination revealed mild nose erythema with yellow discharge 
from right nostril.  Tenderness on palpation of right 
maxillary sinus.  Pharynx was pink with no exudate.  An 
assessment of recurrent sinusitis was entered.  A CT scan 
found bilateral meatotomy in addition to the left middle 
turbinectomy.  There was marked mucoperiosteal thickening 
involving the left maxillary sinus.  There was less that one 
centimeter retention cyst/polyp in the right maxillary sinus.  
There was mild mucoperioteal thickening in the ethmoid air 
cells, sphenoid sinus, and to a lesser degree, in the frontal 
sinus.  

In a June 2003 letter the veteran reported having suffered 
sinus attacks at the frequency of four to seven attacks per 
year since 2000.  He stated that the use of an irrigation 
system with a slight amount of salt in purified water help 
reduce the intensity of some sinusitis episodes.  He further 
noted that he did not seek treatment for all of the attacks 
as some attacks consist of a mucose mess with semi-severe 
headaches which last only a couple of weeks and require time 
for the body to recover.  

VA outpatient treatment records of June 2003 show complaints 
of and treatment for sinusitis symptoms.  Records show that 
the veteran complained of yellow discharge on the left nare 
and stuffy right nare for the previous six weeks.  He noted 
pain on the left maxillary, and denied any fever or chills.  
The record noted that the veteran declined referral to ear 
nose and throat specialist for surgical intervention.  

In a letter of April 2005 the veteran reported experiencing 
symptoms associated with his sinusitis once every two months.  
He further noted symptoms of almost daily headaches, bloody 
nose, ear infections, bronchitis and pneumonia, and reduced 
sense of smell.

In a letter of January 2006 the veteran's wife noted that the 
veteran's sinus attacks started in the 1980s.  Symptoms 
included severe headaches with pain above his eyes, below his 
eyes, in the bridge of his nose, in the area of the tops of 
his teeth, and in the cheekbone area.  She reported that 
sinusitis episodes have persisted since service.  Treatment 
has included antibiotics and steroids.  She noted that in the 
past six months the veteran had at least four attacks and at 
least three in the six months prior to that.  She stated that 
the veteran has maybe only three months a year that he is not 
battling a sinusitis attack.  

After reviewing all of the evidence of record, the Board 
finds that the evidence supports an evaluation to 30 percent 
for the veteran's sinusitis.  Under Diagnostic Code 6511 a 30 
percent rating is warranted if the veteran suffers more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The veteran has stated in examinations, at the RO 
hearing, and in numerous letters, that he suffers from pain 
from his sinuses almost on a daily basis, that he suffers 
from nearly incapacitating episodes of sinusitis on an 
average of five to seven times a year which at times require 
him to lie down.  He has consistently reported nearly daily 
headaches associated with his sinusitis as well as cheekbone 
pain and reduced sense of smell.  Furthermore, the veteran 
stated that he suffers from heavy stuffiness which inhibited 
his breathing.  In addition, his wife reports that at best, 
the veteran has three months in a year where he is not 
battling a sinusitis attack.  The veteran's and his wife's 
statements are competent evidence of the severity of his 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(veteran is competent to report that on which he has personal 
knowledge, that is, what comes to him through his senses).  
Moreover, the medical evidence of record reveals ongoing 
treatment for sinusitis since the veteran retired form active 
service, with long term antibiotic treatment at times.  As 
noted above, when two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board notes that, although 
the medical evidence of record does not necessarily support 
more than six non-incapacitating episodes a year, the 
evidence as a whole, both lay and medical, more closely 
approximate a disability rating of 30 percent.  As such, an 
increase rating to 30 percent is warranted at this time.  
An evaluation in excess of 30 percent is not warranted as the 
veteran has not undergone radical surgery with chronic 
osteomyelitis, nor has he had near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  The veteran has not undergone radical surgery or 
repeated surgery and has never had osteomyelitis.


ORDER

Entitlement to a 30 percent rating for sinusitis is granted, 
subject to regulations governing the award of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


